ICJ_172_ApplicationCERD_QAT_ARE_2019-06-14_ORD_01_NA_05_FR.txt.                                                                          401




              DÉCLARATION DE M. LE JUGE SALAM

[Texte original en français]

   1. Je maintiens ma position sur l’absence de compétence de la Cour
dans cette aﬀaire telle qu’exprimée dans mon opinion dissidente, jointe à
l’ordonnance de la Cour du 23 juillet 2018 indiquant des mesures conser-
vatoires en la présente instance. J’ai par conséquent voté en faveur du
dispositif de la présente ordonnance rejetant les mesures demandées car
j’estime que la Cour n’a toujours pas compétence à cet eﬀet.
   2. Cependant, nonobstant l’aﬃrmation de la Cour selon laquelle les
mesures de non-aggravation du diﬀérend ne peuvent être indiquées qu’en
complément des mesures spéciﬁques décidées aux ﬁns de la protection des
droits des parties (voir le paragraphe 28 de la présente ordonnance), j’ai-
merais à mon tour me joindre à la Cour pour souligner la nécessité pour
les Parties de s’abstenir de tout acte qui risquerait d’aggraver ou d’étendre
le présent diﬀérend, et ce, en cohérence avec mon opinion susmentionnée.

                                                 (Signé) Nawaf Salam.




                                                                          44

